Exhibit 10.1

SUPPLEMENTAL AGREEMENT OF REPRESENTATION AND INDEMNITY

 

DATE:    May 20, 2016 PARTIES:   

Computer Task Group, Incorporated

700 Delaware Avenue, New York 14209

(the “Company”)

 

South Dakota Trust Company LLC

201 S. Phillips Ave., Ste. 200

Sioux Falls, SD 57104

(the “Trustee”)

 

Buffalo CTG LLC

c/o Barrantys LLC

120 W. Tupper St.

Buffalo, NY 14201

(the “Investment Advisor,” “Distribution Advisor,” and “Trust Protector” and
collectively referred to as the “Advisor/Protector”)

 

Luke T. Jacobs

120 W. Tupper St.

Buffalo, NY 14021

(a Member of the Advisor/Protector)

 

Lee C. Wortham

120 W. Tupper St.

Buffalo, NY 14201

(a Member of the Advisor/Protector)

 

and

 

Thomas R. Beecher, Jr.

120 W. Tupper St.

Buffalo, NY 14201

(a Member and the Manager of the Advisor/Protector)

BACKGROUND:

The Trustee is the trustee of the Company’s Stock Employee Compensation Trust
under an Agreement dated May 3,1994 The Advisor/Protector is a Special-Purpose
Entity serving as Investment Advisor, Distribution Protector, and Trust
Protector of the Trust. Luke T. Jacobs, Lee C. Wortham, and Thomas R. Beecher,
Jr., are Members of the Advisor/Protector (collectively referred to as the
“Members”) and Thomas R. Beecher, Jr., is also the Manager of the
Advisor/Protector. The Company expressly recognizes that the Trustee,
Advisor/Protector, Members, and/or Manager could become exposed (with possible
personal liability to the individuals) as a result of performing duties under
the Trust or by reason of the various offices discussed above to potential legal
risks and liabilities,



--------------------------------------------------------------------------------

The Company, Trustee, Advisor/Protector, Members and Manager recognize that the
legal risks and potential liabilities associated with lawsuits filed against the
Trustee, Advisor/Protector, Members, and Manager could result in substantial
expenditure of time, money and energy in defending against such lawsuits.

The Company recognizes that the cost of defending against such lawsuits, whether
or not meritorious, is beyond the financial resources of the Trustee,
Advisor/Protector, Members and Manager.

By its FIRST AMENDMENT TO THE COMPLETE RESTATEMENT OF COMPUTER TASK GROUP,
INCORPORATED STOCK EMPLOYEE COMPENSATION TRUST AND TERMINATION OF TRUST, dated
May 20, 2016 (the “Termination”), and incorporated herein by reference, the
Trust Protector amended and terminated the Trust.

The Trustee is willing to continue to serve as Trustee of the Trust and the
Advisor/Protector, Members and Manager are willing to continue to serve in their
various capacities with respect to the Trust only in consideration of the
protection of this agreement and only as long as necessary to carry out the
terms of the Termination (the “Wrapping- Up Period”).

CONSIDERATION:

In consideration of the foregoing and of the mutual covenants of the parties
hereinafter set forth, it is mutually agreed as follows:

COVENANTS:

1. Throughout the term of the Trust, so long as the Trustee serves as Trustee
thereunder, the Trustee shall receive an annual Trustee’s fee equal to .05% of
the gross fair market value of the Trust assets, which amount shall be
calculated based upon the average of the monthly fair market value of the gross
Trust assets for such year. For purposes of determining the fair market value of
Trust assets, the value of any Company Stock included therein shall be based
upon the closing price thereof at the end of any month, together with the amount
of any cash or cash equivalents then held as Trust assets. For purposes of
determining compensation to the Trustee hereunder, there shall be no deduction
for any indebtedness of the Trust, or any fees, costs or expenses paid or
payable by the Trustee in connection with administration of the Trust out of
Trust assets. The Advisor/Protector shall be entitled to a fee equal to that of
the Trustee’s fee and calculated in the same manner as set forth above.

2. In order to induce the Trustee, Advisor/Protector, Members and Managers to
accept the appointment as Trustee and serve in their various respective roles
under the Trust, the Company hereby represents and warrants to the Trustee,
Advisor/Protector, Members and Manager as follows:

(a) The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

(b) The Trust, as amended, has been duly formed in accordance with South Dakota
law and is not subject to the Employee Retirement Income Security Act of 1974,
as amended.

(c) The Company has the corporate power to execute, deliver and perform the
Trust and this Agreement (the “Company Documents”) and all other instruments and
documents and take all other action required of it by the Company Documents.

(d) The execution, delivery and performance of the Company Documents by the
Company have been duly authorized by all requisite corporate action and will not
violate any provision of law, any order of any court or other agency of
government, the certificate of incorporation or by-laws of the Company any
provision of any material indenture, agreement or other instrument to which the
Company is a party, or by which it or any of its properties or assets are bound,
or be in conflict with, result in a material breach of or constitute (with due
notice and/or lapse of time) material default under any such indenture,
agreement or other instrument.

(e) No registration with or consent or approval of, or other action by any
federal, state or other governmental court, authority or regulatory body or
other person is required in connection with the valid execution, delivery and
performance by the Company of the Company Documents or any other instrument or
document required thereby or in connection with any of the transactions
contemplated thereby, or, if so required, such registration has been made, such
consent or approval given or such other appropriate action taken, or will be
taken, within any required time period applicable thereto.

(f) There is no action, suit or proceeding at law or in equity or by or before
any governmental instrumentality or other agency now pending or threatened
against or affecting the Company which questions the execution, delivery or
validity of the Company Documents or ability of the Company to consummate the
transactions contemplated in the Company Documents.

(g) The Company Documents have been duly executed and delivered by the Company
and constitute the legal, valid and binding obligation of the Company,
enforceable in accordance with their terms.

(h) The Company has title to and shall deliver good title to all assets being
delivered to the Trustee to be held in trust, free and clear of all liens,
charges or encumbrances excluding any pledge in favor of the Company.

(i) No representation or warranty contained herein by or on behalf of the
Company, nor any statement or certificate furnished hereunder or in connection
herewith, contains an untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein not misleading.

3. The Company covenants with the Trustee, Advisor/Protector, Members and
Manager as follows:

(a) The establishment of the Trust, and the transactions contemplated thereby,
including the making of any loan by the Company to the Trust for the purposes of
acquiring any

 

3



--------------------------------------------------------------------------------

Trust property, and the terms and conditions of the Trust with respect thereto,
do not and will not render the Company insolvent, with an unreasonably small
capital, and will not be undertaken to hinder, delay or defraud creditors. The
Company shall insure that all property contributed to the Trust is contributed
free and clear of all liens, charges or encumbrances or other undue
restrictions, and the foregoing covenant shall apply whether or not such
property is acquired directly by the Company or is acquired by the Trustee on
the direction of the Committee described in the Trust excluding any pledge in
favor of the Company.

(b) In connection with the Trustee’s duties under the Trust and the various
duties of the Advisor/Protector, Members and Manager relative to the Trust, the
Trustee will be required to complete and file certain reports, returns and
disclosure documents. Provided the Trustee has delivered information in a timely
fashion, the Company shall, on behalf of the Trustee, prepare and file all
necessary filings required under federal and state securities or other laws,
together with all tax returns of the Trust, if any, for review and approval by
the Trustee.

(c) At the request of the Trustee, Advisor/Protector, Members and/or Manager in
connection with any transaction involving Trust property, whether involving the
acquisition or divestiture or distribution thereof, the Trustee,
Advisor/Protector, Members and/or Manager shall be entitled to receive a
certificate of an officer of the Company as to the continuing validity of this
Agreement and the representations, warranties and covenants contained herein,
with an updated opinion of counsel with respect to such matters.

4. In order to induce the Trustee, Advisor/Protector, Members and Manager to
continue to serve in their various roles with respect to the Trust, the Company
agrees that if the Trustee, Advisor/Protector, Members and/or Manager should be
made a party or be threatened to be made a party to or be otherwise involved in
any action, suit or proceeding, whether civil, criminal, administrative or
investigative, and whether or not one by or in the right of the Company,
including an action, suit or proceeding by or in the right of any affiliate (a
“Proceeding”), in all cases by reason of the fact that they were a trustee or
other advisor of the Trust, they shall be indemnified and held harmless by the
Company, against all judgments, fines, ERISA or other excise tax or penalties,
amounts paid in settlement and expenses, including attorneys’ fees and
disbursements incurred as a result of such Proceeding, or any appeal therein,
and such indemnification shall continue if the Trustee, Advisor/Protector,
Members, or Manager has ceased to serve in their respective role(s) regarding
the Trust and shall inure to the benefit of the Trustee’s, Advisor/Protector’s,
Members’ or Manager’s agents, officers, successors, assigns, heirs, executors
and administrators; provided, however, that no indemnification will be made with
respect to any specific case in which a judgment or other final adjudication
adverse to the Trustee, Advisor/Protector, Members and/or Manager establishes
that such acts were committed in bad faith or were the result of active and
deliberate dishonesty and were material to the cause of action so adjudicated,
or that the Trustee, Advisor/Protector, Members and/or Manager personally gained
in fact a financial profit or other advantage to which such party was not
legally entitled, or were the result of gross negligence or wilful misconduct.

5. The right of indemnification conferred herein shall include the right to be
paid by the Company the expenses incurred in defending any Proceeding in advance
of its final disposition (an “Advancement of Expenses”).

 

4



--------------------------------------------------------------------------------

6. If a claim for indemnification hereunder, including a claim for Advancement
of Expenses, is not paid in full by the Company or from Trust assets within
sixty days after a written claim has been received by the Company, the Trustee,
Advisor/Protector, Members or Manager may at any time thereafter bring suit
against the Company to recover the unpaid amount of the claim. If successful in
whole or in part in any such suit, the Trustee, Advisor/Protector, Members or
Manager shall be entitled to be paid also the expense of prosecuting or
defending such suit. Neither the failure of the Company (including its Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such suit that indemnification of the
Trustee, Advisor/Protector, Members or Manager is proper in the circumstances,
nor an actual determination by the Company (including its Board of Directors,
independent legal counsel, or its stockholders) that the Trustee,
Advisor/Protector, Members or Manager has not met the applicable standard of
conduct, shall create a presumption that the Trustee, Advisor/Protector, Members
or Manager has not met the applicable standard or, in the case of such a suit
brought by the Trustee, Advisor/Protector, Members or Manager for an Advancement
of Expenses hereunder, the burden of proving that the Trustee,
Advisor/Protector, Members or Manager is not entitled to be indemnified shall be
on the Company.

7. The rights of indemnification and to the Advancement of Expenses conferred
hereunder shall not be exclusive of any other right which the Trustee,
Advisor/Protector, Members or Manager may have or hereafter acquire under any
law, statute, the Trust Agreement, agreements, or vote of stockholders or
disinterested directors or otherwise.

8. The Company may (but shall not be obligated to) maintain insurance, at its
expense, to protect itself and the Trustee, Advisor/Protector, Members, and
Manager and others against any expense, liability or loss, whether or not the
Company would have the power to indemnify such person against such expense,
liability or loss under the New York Business Corporation Law. The Company shall
not be liable to make any payment hereunder to the extent payment is actually
made to the Trustee under any such insurance policy. If the Trustee,
Advisor/Protector, Members and/or Manager is required to pay any amount that the
Company is obligated to pay hereunder except for the exclusion in this
subsection, before payment is reasonably expected to be made under the insurance
policy, the Company shall promptly advance the amount the Trustee,
Advisor/Protector, Members and Manager are required to pay for which the Company
is liable hereunder. Any advance by the Company shall be made with the
undertaking of the Trustee, Advisor/Protector, Members and Manager which hereby
is given, that it shall immediately pay over to the Company, from the funds the
Trustee, Advisor/Protector, Members and/or Manager later receive(s) under the
insurance policy, an amount equal to the amount which the Company advanced
pursuant to this subsection. In addition, upon payment of indemnified amounts
under this agreement, the Company shall be subrogated to the Trustee’s,
Advisor/Protector’s, Members’ and/or Manager’s rights against any insurance
carrier in respect of such indemnified amounts and the Trustee,
Advisor/Protector, Members and/or Manager shall execute and deliver any and all
instruments and/or documents and do such other acts or things which the Company
deems necessary or advisable to secure such rights. The Trustee,
Advisor/Protector, Members and Manager shall do nothing to prejudice such rights
of recovery or subrogation.

 

5



--------------------------------------------------------------------------------

9. If any provision of this agreement is determined by a court to require the
Company to do or to fail to do an act which is in violation of applicable law,
such provision shall be limited or modified in its application to the minimum
extent necessary to avoid a violation of law, and, as so limited or modified,
such provision and the balance of this agreement shall be enforceable in
accordance with their terms.

10. This agreement shall bind all successors and assigns of the Company
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law) and shall inure to the benefit of the
heirs and legal representatives of the Trustee, Advisor/Protector, Members, and
Manager.

11. All matters with respect to this agreement, including, without limitation,
matters of validity, construction, effect and performance shall be governed by
the internal laws of the State of South Dakota applicable to contracts made and
to be performed therein between the residents thereof (regardless of the laws
which might otherwise be applicable under principles of conflicts of law).

12. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered by hand, telecopier, or when mailed by certified or
registered mail, with postage pre-paid.

(a) If to the Trustee to:

South Dakota Trust Company LLC

201 South Phillips Avenue, Suite 200

Sioux Falls, South Dakota 57104

with a copy to:

Mary A. Akkerman, Esq.

Lindquist + Vennum LLP

101 S. Reid St., Ste. 302

Sioux Falls, SD 57103

or to such other person or address which the Trustee shall furnish to the
Company in writing pursuant to the above.

(b) If to the Advisor/Protector and/or Members and/or Manager of the
Advisor/Protector:

Buffalo CTG LLC

c/o Barrantys LLC

120 W. Tupper St.

Buffalo, NY 14201

or to such other person or address which the Advisor/Protector, Members or
Manager of the Advisor/Protector shall furnish to the Company in writing
pursuant to the above.

 

6



--------------------------------------------------------------------------------

(c) If to the Company to:

Computer Task Group, Incorporated

700 Delaware Avenue

Buffalo, New York 14209

Attention: Vice President and General Counsel

with a copy to:

Hodgson Russ LLP

The Guaranty Building

140 Pearl Street, Suite 100

Buffalo, New York 14202

or to such other person or address as the Company shall furnish to the Trustee,
Advisor/Protector, Members and Manager in writing pursuant to the above.

13. Except for Section 5.5 of the Trust and the prior Agreement of
Representation and Indemnity dated December 3, 2013, which is incorporated by
reference herein, this agreement constitutes the entire agreement of the parties
with respect to the subject matter hereof, and there are no other agreements,
written or oral, with respect thereto.

14. A judicial accounting and a petition for discharge may be prepared and filed
by the Trustee in the appropriate court seeking approval of its account and
granting its petition for discharge from any further responsibility for the
Trust. The undersigned agree that in place of such judicial accounting and
discharge, in order to expedite the transition of the Trust and avoid the
expense attendant thereon, they provide this Receipt and Release Agreement and
in providing this Receipt and Release Agreement, the undersigned represent,
state and agree as follows:

 

  (a) They have been provided and examined periodic statements of this account
setting forth assets, values and transactions or are aware that they may request
and examine copies of such statements;

 

  (b) They accept such periodic statements with the same effect and waive a
judicial accounting;

 

  (c) They have either consulted with their own counsel or have had the
opportunity to do so regarding the legal effect of this agreement;

 

  (d) They approve of the administration of this Trust by the Trustee and
approve of the Trustee’s fees and charges paid and incurred in such
administration, including any fees associated with the closing of the trust and
the transfer of all trust assets; such fees as of the date of this Agreement
amounting to $9688.06.

 

  (e) They have has no claim against the Trustee, or Advisor/Protector related
to the administration of the Trust;

 

7



--------------------------------------------------------------------------------

  (f) They hereby release and discharge the Trustee, its employees, officers,
agents, corporate predecessors and affiliates from any claim, liability, demand,
or accountability in any way related to the Trustee’s administration of the
Trust;

 

  (g) The Company shall indemnify and hold harmless the Trustee, its employees,
officers, agents, corporate predecessors and affiliates from and against any
claims by third parties related in any way to administration of this Trust
asserted against any or all of them or expenses incurred by any or all of them
related to such claims;

 

  (h) The terms of this Agreement shall survive the time during which the
Trustee has acted and administered the Trust;

 

  (i) They have been made aware of the amounts and assets which will, subject to
any applicable market fluctuation and payment of fees and expenses, be
distributed and accept such as accurate;

 

  (j) The Company agrees to refund to the Trustee any distributions made by
mistake or any amount necessary to meet costs or expenses including applicable
taxes which may be incurred by the Trustee after distribution of the assets of
the Trust which may be assessed against the Trustee and otherwise properly
payable from the Trust not to exceed, however, an amount equal to the value of
the assets distributed on the date of distribution;

 

  (k) The Company shall indemnify and hold harmless the Advisor/Protector, its
agents, representatives, principals, attorneys, affiliates, predecessors,
successors, and assigns, irrevocably and forever from any liability, loss or
expense relating to any aspect of trust administration, including but not
limited to the Trust Protector’s amendment or the Termination, whether such
claim is brought by a current beneficiary, future beneficiary or a
non-beneficiary claimant; and

 

  (l) The Company will have recourse only against the assets of the Trust, if
any, for any of the obligations, costs and/or expenses of the Trust hereunder,
and the Company is without recourse against the Trustee.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this agreement the day and
year first above written.

 

COMPUTER TASK GROUP, INCORPORATED By:  

/s/ Peter P. Radetich

Its:  

Secretary and Senior Vice President

SOUTH DAKOTA TRUST COMPANY LLC By:  

/s/ Patti Graumann

Its:   Trust Officer

BUFFALO CTG LLC

By:  

/s/ Thomas R. Beecher, Jr.

Its:  

Manager

/s/ LukeT.Jacobs

Luke T. Jacobs, Member of Buffalo CTG LLC

/s/ LeeC.Wortham

Lee C. Wortham, Member of Buffalo CTG LLC

/s/ ThomasR.Beecher,Jr.

Thomas R. Beecher, Jr., Member and Manager of Buffalo CTG LLC

 

9